     Case 2:19-cv-02058-JAD-NJK Document 46
                                         48 Filed 01/04/21 Page 1 of 3




 1    Deverie J. Christensen, Bar No. 6596
      christensend@jacksonlewis.com
 2    Daniel I. Aquino, Bar No. 12682
      Daniel.aquino@jacksonlewis.com
 3    JACKSON LEWIS LLP
      300 S. Fourth Street, Suite 900
 4    Las Vegas, Nevada 89101
      Tel: (702) 921-2460
 5    Fax: (702) 921-2461
 6    Paul V. Kelly (pro hac vice pending)
      paul.kelly@jacksonlewis.com
 7    JACKSON LEWIS LLP
      75 Park Plaza
 8    Boston, MA 02116
      Tel: (617) 3670025
 9    Fax: (617) 367-2155
10    Attorneys for Defendants
      Mission Support and Test Services LLC, Mark
11    Martinez and Honeywell International Inc.
12                             UNITED STATES DISTRICT COURT
13                                      DISTRICT OF NEVADA
14   STEPHEN MUSIN,
                                                        Case No. 2:19-cv-2058-JAD-NJK
15                         Plaintiff,
                                                        STIPULATION TO EXTEND TIME FOR
16          vs.                                         DEFENDANTS MISSION SUPPORT AND
17                                                      TEST SERVICES LLC, MARK
     MISSION SUPPORT AND TEST SERVICES                  MARTINEZ, AND HONEYWELL
     LLC, MARK MARTINEZ. AND
18   HONEYWELL INTERNATIONAL, INC.,                     INTERNATIONAL INC. TO FILE THEIR
                                                        RESPONSES TO PLAINTIFF’S
19                         Defendants.                  SECONDED AMENDED COMPLAINT ON
                                                        JANUARY 15, 2021
20

21                                                      (First Request)

22          IT IS HEREBY STIPULATED by and between the parties, through their respective

23   counsel, that Defendants Mission Support and Test Services LLC, Mark Martinez, and
24   Honeywell International Inc. (“Defendants”) be granted an eleven (11) day extension beyond the
25
     January 4, 2021 deadline to file their responses to Plaintiff’s Second Amended Complaint on
26
     January 15, 2021. This stipulation is submitted and based upon the following:
27

28


                                                    1
     Case 2:19-cv-02058-JAD-NJK Document 46
                                         48 Filed 01/04/21 Page 2 of 3




 1          1.      On December 11, 2020, the Court entered an Order granting Defendants’ partial

 2   motions to dismiss and granting Plaintiff limited leave to amend the complaint. (ECF No. 44)
 3
            2.      Plaintiff filed a Second Amended Complaint on December 21, 2020. Defendants
 4
     answers or other responses are due on January 4, 2021.
 5
            3.      This stipulation is requested because Defendant’s counsel’s office is currently
 6
     recovering from an unexpected closure due to positive COVID-19 test results of Defendant’s
 7

 8   counsel’s office staff; and Defendant’s Counsel is currently ill and receiving treatment for

 9   symptoms of COVID-19. Defendant’s Counsel has been largely unable to work over the past
10   couple of weeks and does not anticipate returning to the office until the week of January 4, 2021.
11
     Accordingly, Defendant’s Counsel requested, and Plaintiff’s Counsel courteously agreed, to an
12
     extension to January 15, 2021.
13
            4.      This is the first request for an extension of time for Defendants to file their
14

15   answers or otherwise respond to Plaintiff’s Second Amended Complaint.

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
     Case 2:19-cv-02058-JAD-NJK Document 46
                                         48 Filed 01/04/21 Page 3 of 3




 1                5.        This request for an extension of time to file Defendants’ answers or other

 2   responses to Plaintiff’s Second Amended Complaint is made in good faith and not for the
 3
     purpose of delay.
 4
                  Dated this 4th day of January, 2021.
 5
     JACKSON LEWIS LLP                                        KEMP & KEMP
 6

 7   /s/ Deverie J. Christensen                               /s/ James P. Kemp
     Deverie J. Christensen, Bar No. 6596                     James P. Kemp, Bar No. 6375
 8   300 S. Fourth Street, Suite 900                          7435 W. Azure Drive, Suite 110
 9   Las Vegas, Nevada 89101                                  Las Vegas, Nevada 89130
     Paul V. Kelly (pro hac vice pending)                     Attorney for Plaintiff Stephen Musin
10   75 Park Plaza
     Boston, MA 02116
11   Attorneys for Defendants
     Mission Support and Test Services LLC,
12   Mark Martinez and Honeywell International, Inc.
13

14
                                                IT IS SO ORDERED.
15

16
                                                U.S. District Court Judge/Magistrate Judge
17
                                                Dated: January 4, 2021
18

19
     4847-4159-2277, v. 1

20

21

22

23

24

25

26

27

28


                                                          3
